Citation Nr: 0812857	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  04-32 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a lower back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel






INTRODUCTION

The veteran had active military service from February 1966 to 
February 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 2003 by 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran's claim for service connection for a lower 
back disorder was originally denied by the RO in May 1979.  
The RO also issued subsequent denials in March 1989, April 
1989, October 1989, March 1993, April 1993, and November 
1995.  

2.  The veteran was notified of the decisions and his 
appellate rights, but he did not perfect an appeal of any of 
the decisions.

3.  The veteran sought to reopen his claim for service 
connection for a lower back disorder in July 2003.

4.  The only additional evidence which has been presented 
since the November 1995 decision consists of treatment 
records from many years after service which do not contain 
any medical opinion linking a current lower back disorder to 
service.

5.  The additional evidence presented since the November 1995 
decision does not raise a reasonable possibility of 
substantiating the claim for service connection for a lower 
back disorder.  




CONCLUSIONS OF LAW

1.  The November 1995 rating decision which denied the 
veteran's application to reopen the claim of service 
connection for a lower back disorder is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2007).

2.  New and material evidence has not been presented to 
reopen the claim of service connection for a lower back 
disorder, the claim remains denied.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for service connection for a lower back 
disorder was initially denied in May 1979.  The RO issued 
subsequent decisions in March 1989, April 1989, October 1989, 
March 1993, April 1993, September 2003 and November 1995 
determining that new and material evidence had not been 
received to reopen the claim of service connection for a low 
back disability.  

The prior decisions denying service connection for a lower 
back disorder are final based on the evidence then of record.  
38 U.S.C.A. § 7105(c) (West 2007); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2007).  The veteran requested that his claim 
be reopened in July 2003.  The veteran is appealing the 
latest RO decision from September 2003 which reaffirms the 
finality of the prior decisions.  

A claim will be reopened if new and material evidence is 
submitted.  See Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 
1998), 38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a) (2007).  New 
evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
Evans v. Brown, 9 Vet. App. 273 (1996); 38 C.F.R. § 
3.156(a).  

If the Board determines that the evidence is new and 
material, the case is reopened and evaluated in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  In making this determination, the 
Board must look at all of the evidence submitted since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.

The claim of service connection for a back disability was 
initially denied by an RO rating decision dated in May 1979.  
The RO determined that the veteran had not submitted medical 
evidence demonstrating a chronic back disability in service.  
Subsequent rating decisions in 1989, 1993 and November 1995 
determined that new and material evidence had not been 
submitted to reopen the claim of service connection for a 
back disorder.  In making this determination the RO, in 
essence, found that none of the additional evidence showed 
that the veteran had a chronic back disability which was 
incurred in service.  

The November 1995 rating decision is the last final rating 
decision of record.  Evidence on file at the time of November 
1995 rating decision included the veteran's service medical 
records from his period of service from February 1966 to 
February 1968.  When treated in February 1967, the veteran 
related sustaining an injury to his lower back from lifting a 
piece of tank equipment.  According to the service medical 
record, the veteran's course of treatment consisted of a 
combination of medication and physical therapy.  The Board 
notes that the January 1968 Report of Medical History 
contains an answer of "yes" regarding the existence of 
recurrent back pain.  However, a January 1968 Report of 
Medical Examination conducted for the purpose of separation 
from service indicated that the spine was within the normal 
range.  A February 1968 treatment record shows that the 
veteran complained of back pain.  The examiner stated: "pain 
occasionally radiates through back."  

The evidence of record also included an April 1979 VA 
examination report.  This report shows that the veteran 
stated that he had a back disability which was incurred 
during an injury while in service.  Physical examination 
revealed paravertebral muscle spasms and positive straight 
leg raising at 60 degrees.  X-ray studies of the lumbar spine 
showed slight anterior lipping in the L4 and L5 segments.  
The examiner diagnosed symptomatic lumbosacral sprain.

Also of record was a hospital discharge report from November 
1988 to January 1989 which shows diagnoses of alcohol 
dependence and degenerative osteoarthritis.  VA outpatient 
treatment records from 1994 and 1995 were also on file at the 
time of the November 1995 final decision.  These records show 
that the veteran received treatment for complaints of low 
back pain, including sciatica.  X-ray studies in 1995 showed 
lipping of all lumbar vertebrae.  He was diagnosed as having 
mild degenerative joint disease.

Evidence submitted following the November 1995 final rating 
decision includes VA treatment records from 2002 and 2003 
which shows that the veteran received treatment for low back 
pain.  He was diagnosed as having degenerative changes of the 
lumbar spine.  Diagnostic studies performed between 2002 and 
2003 showed abnormalities of the lumbar spine.  A CT scan of 
the low back showed severe L4/5 end plate degeneration, L4/5 
and L5/S1 facet degeneration and anterior auto-fusing bone 
spur at L3/4.  A MRI of the lumbar spine showed severe L4/5 
spinal stenosis with moderate L5/S1 spinal stenosis.  The 
additional evidence showing that the veteran currently has a 
disability of the lumbar spine is not new, as evidence prior 
to the final November 1995 RO rating decision showed that he 
had a disability of the lumbar spine.  The additional 
evidence is also not material.  In this regard, none of the 
additional medical evidence shows that the veteran's current 
back disability is related to service.

The Board notes that the evidence of record contains 
duplicate copies of the veteran's service medical records 
which were submitted to the RO in July 2003.  The Board finds 
that these documents are not new and material because the 
information contained in the service medical records was 
previously considered by the RO at the time of the final 
November 1995 rating decision.

The Board observes that the veteran has submitted additional 
arguments and assertions to the effect that his current back 
disability is related to service.  This argument is 
duplicative of arguments made at the time of the last final 
RO decision in November 1995.  Therefore, these arguments 
cannot be considered new.  The additional arguments and 
assertions are also not material.  In this regard, the 
veteran is not competent to offer opinions concerning the 
etiology of a medical disability.  Thus, his assertion that 
his current back disability is related to service cannot be 
considered material evidence.

In conclusion, the additional evidence, which has been 
presented since the last final decision in November 1995, 
consists only of treatment records from many years after 
service which do not contain any medical opinion attributing 
a current low back disorder to service.  As such, the 
additional evidence presented since the final November 1995 
decision does not raise a reasonable possibility of 
substantiating the claim for service connection for a low 
back disorder.  

In light of the above, the Board must conclude that, as new 
and material evidence to reopen the claim for service 
connection for a lower back condition has not been submitted, 
the claim must remain denied.

Duty to Assist

The Board finds the duty to assist and duty to notify 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) have been fulfilled and no further action is necessary 
under the mandate of the VCAA. 

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The Board finds that an 
August 2003 VCAA letter meets the standards set forth in the 
case of Kent v. Nicholson, 20 Vet. App. 1, with respect to 
informing the veteran as to what additional information the 
RO requires to reopen his claim.  See Kent v. Nicholson, 20 
Vet. App. 1, 10 (2006).  The August 2003 letter explains that 
the claim was previously denied in several past decisions, 
and that in order to reopen the claim, the veteran would have 
to submit new and material evidence to show that the 
condition was caused or aggravated by military service.  The 
August 2003 letter provided a definition as to what 
constitutes new and material evidence.  The August 2003 
letter also explains the type of evidence that is necessary 
to support the underlying claim of service connection.  He 
was also notified that VA would be responsible for obtaining 
service medical records and VA medical records, and that it 
would be the veteran's responsibility to ensure that the VA 
received any other medical records that were not held by a 
federal department or agency.  The VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  The Board concludes, therefore, that the 
appeal may be adjudicated without a remand for further 
notification.

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  The veteran's 
service medical records and post service VA treatment records 
have been obtained.  A hearing was scheduled in January 2008 
but later cancelled by the veteran.  The veteran has not 
requested another hearing.  The Board does not have notice of 
any additional relevant evidence which is available but has 
not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for a low back disorder and the 
petition to reopen is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


